


SHARE EXCHANGE AGREEMENT




THIS SHARE EXCHANGE AGREEMENT (this “Agreement”) effective this 25 day of
January, 2016 is by and between INDIE GROWERS ASSOCIATION, a Nevada corporation
(“Buyer”) and the below listed shareholders of TEASCOM UK LIMITED below (the
“Sellers”).




W  I  T  N  E  S  S  E  T  H :




WHEREAS the Sellers are the beneficial owners of 100% of the all the outstanding
shares (the “Shares”) of TEASCOM UK LIMITED, a corporation established under the
laws of the United Kingdom (the “Company” or “Teascom”) to sell the Shares to
Buyer, a publicly traded company, and Buyer desires to purchase the Shares from
Sellers upon the terms and subject to the conditions hereinafter set forth.




The Shares of the Company are held as follows:




Flitwick Ltd.

11,111 common shares

John Liwosz

10,000 common shares

Michael Neville

24,000 common shares

MEK Investments Inc.

33,000 common shares

Secure Channels SA

33,000 common shares

TOTAL

111,111 common shares




AND WHEREAS Teascom is the registered and beneficial owner of a variety of
assets that are necessary for conducting the business of the Company, the
sufficiency and title of which has been verified by the Buyer.

 

THEREFORE, the parties hereto agree as follows:




1.

Stock Consolidation.  The Buyer agrees to affect a 1-for-100 reverse stock split
of the Buyer’s common shares such that for each 100 shares, or portion thereof,
held by a shareholder of the Buyer prior to the effective date will receive in
exchange 1 new share of the Buyer on the effective date.

 

2.

Board of Directors.  The Buyer shall appoint two persons selected by the Sellers
to the Buyer’s Board of Directors.  




3.

Purchase, Sale and Transfer of Shares.  Upon the terms and subject to the
conditions of this Agreement, Sellers agree to sell to Buyer and Buyer agrees to
purchase from Seller, 100% of the outstanding Shares of the Teascom in exchange
for 50,000,000 post consolidation restricted shares of common stock of the Buyer
issued to the Seller at a deemed price of $0.01 per share for a total purchase
value of $500,000. The Shares shall be issued pro-rata to their Teascom has
follows:




Flitwick Ltd.

5,000,000 common shares

John Liwosz

4,500,000 common shares

Michael Neville

10,800,000 common shares

MEK Investments Inc.

14,850,000 common shares

Secure Channels SA

14,850,000 common shares

TOTAL

50,000,000 common shares

 

4.

Closing.  The Closing shall be on or before April 15th, 2016 (the “Closing
Date”) however at any time prior to the Closing Date, either party may terminate
this agreement for any reason without penalty.  




5.

Representation and Warranties of the Sellers. Seller makes the following
representations and warranties to Buyer with respect to the Company as of the
date hereof (except to the extent expressly relating to a specific date, in
which event such representation or warranty shall be made as of such date),
which shall be unaffected by any investigation heretofore or hereafter made by
or on behalf of Buyer:




Corporate Existence and Power.  The Company is a corporation duly incorporated,
validly existing and in good standing under the laws of its jurisdiction of
incorporation and has all corporate powers required to carry on its business as
now conducted.  

 





--------------------------------------------------------------------------------




Corporate Authorization.   The execution, delivery and performance by the
Sellers of this Agreement, and the consummation by the Sellers and the Company
of the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate and shareholder action by each of the Sellers and the
Company.  The Sellers and the Company have full power and authority to execute
and deliver this Agreement and to perform its obligations hereunder.




Governmental Authorization.  The execution, delivery and performance by the
Seller of this Agreement and the consummation by the Sellers of the transactions
contemplated hereby require no action by or in respect of, or filing with, any
Governmental Authority.

 

Noncontravention.   The execution, delivery and performance by the Seller of
this Agreement and the consummation by the Sellers and the Company of the
transactions contemplated hereby and thereby do not and will not  contravene or
conflict with the certificates or articles of incorporation or bylaws of the
Seller or the Company;  contravene or conflict with or constitute a violation of
any provision of any Law binding upon or applicable to the Seller or the Company
or any of their respective properties or assets;  result in a violation or a
breach of, or constitute a default or require any consent under or give rise to
a right of termination, cancellation or acceleration of any right or obligation
of the Company or to a loss of any benefit to which the Company is entitled
under any provision of any note, bond, mortgage, indenture, lease, agreement,
contract, obligation or other instrument to which the Company is bound, or any
license, franchise, permit or other similar authorization held by the Company;
or  result in the creation or imposition of any Lien on any asset of the
Company, except for any Permitted Liens. 

 

Capitalization.   All outstanding shares of capital stock of the Company are
duly authorized, validly issued, fully paid, nonassessable and free from
preemptive rights.  Except as set forth in this Section 3, there are no
outstanding  shares of capital stock or other voting securities of or other
ownership interests in the Company; securities of the Company convertible into
or exchangeable for shares of capital stock or voting securities of or other
ownership interests in the Company; or  options or other rights to acquire from
the Company, or any obligation of the Company to issue, transfer or sell, any
capital stock or voting securities of or other ownership interests in the
Company or securities convertible into or exchangeable for capital stock or
voting securities of or other ownership interests in the Company (the items
being referred to collectively as the “Company Securities”).  There are no
outstanding obligations of the Company to repurchase, redeem or otherwise
acquire any Company Securities.  The Company does not have any Subsidiaries.

 

Ownership of Shares.   The Sellers are the record and beneficial owner of the
Shares, free and clear of any Lien, and will transfer and deliver to Buyer at
the Closing valid title to the Shares, free and clear of any Lien.  

 

Permits and Compliance.   The Company is in uncontested owner of all
intellectual property, patents, trademarks, authorizations, licenses, permits,
consents, certificates, approvals, clearances and orders of any Governmental
Authority necessary for the Company to develop its cryptographic technology.

 

Financial Statements.   The Company has accountant-prepared Financial
Statements, and will provide auditable financial statements within 75 days of
the date of this Agreement (collectively, the “Financial Statements”).

 

Books and Records.   The books of account, minute books and stock record books
of the Company are complete and correct in all material respects and have been
maintained in accordance with reasonable and customary business practices.  The
minute books of the Company contain records that are complete and correct in all
material respects of all meetings of, and corporate action taken by (including
all actions by unanimous written consent), the shareholders and directors of the
Company since inception.  True and complete copies of all minute books and all
stock record books of the Company have heretofore been made available to Buyer.




No Undisclosed Material Liabilities.  There are no liabilities or obligations of
the Company of any kind, other than:




a.

liabilities or obligations disclosed or provided for in the Balance Sheet or the
notes thereto;




b.

liabilities or obligations incurred in the ordinary course of business since the
Balance Sheet Date




c.

liabilities or obligations under this Agreement; and




d.

other liabilities or obligations which in the aggregate would not have a
material adverse effect on the Company.




Litigation.   As of the date of this Agreement, there is no judicial or
administrative action, suit or proceeding pending, or to the knowledge of
Seller, threatened against the Company or relating to the Business, any of the
Company’s properties or any of the officers or directors of such companies
before any court or arbitrator or before or by any Governmental Authority.

 





--------------------------------------------------------------------------------




Taxes.   The Company has also separately filed all material tax returns that it
was required to file for each taxable period.  All such tax returns were timely
filed, correct and complete in all material respects and were prepared in
substantial compliance with all applicable laws and regulations.  The Company
has paid all material taxes shown or required to be shown on such tax returns.
There are no Liens for taxes (other than taxes not yet due and payable) upon any
of the assets of the Company. The Company has withheld and paid all employment,
sales, use and other taxes required to have been withheld and paid in connection
with any amounts paid or owing to any employee, independent contractor, creditor
or other third party.




Environmental Matters.   No complaint has been filed, no penalty has been
assessed, and no third-party investigation, claim, suit, proceeding or review is
pending or is threatened by any Governmental Authority or other Person against
the Company and, in each case, alleging or relating to any violation by the
Company of any Environmental Law.




Compliance With Laws and Court Orders. The Company is in compliance with all,
and is not under investigation with respect to applicable Laws.




Employee Matters.  The Company is in compliance in all material respects with
all applicable Laws respecting employment and employment practices, terms, and
conditions of employment, and wages and hours and is not engaged in any unfair
labor practice.

 

Title to Assets; Liens.  The Company has good title to all the properties and
assets reflected in the Balance Sheet and all assets purchased by the Company
since the Balance Sheet Date free and clear of all liens.  At the time of the
Closing, the assets of the Company shall be adequate in all material respects to
allow Buyer at such time to conduct the Business substantially as it is
currently being conducted.

 

Material Contracts.    The Company is not a party to or bound by any agreement
or contract except as disclosed. Each agreement, contract, plan, lease,
arrangement or commitment required to be disclosed pursuant to this Section
(collectively, “Material Contracts”) is a valid and binding agreement of the
Company and is in full force and effect, and none of the Company or, to the
Knowledge of Seller, any other party thereto is in default or breach in any
respect under the terms of any such agreement, contract, plan, lease,
arrangement or commitment.

 

Intellectual Property.    The Company’s Intellectual Property is not subject to
any outstanding judgment, injunction, order, decree or agreement restricting the
use thereof by the Company or restricting the licensing thereof by the Company
to any Person. Except as expressly disclosed to Buyer, the Company has the sole
and exclusive right to use the Company Intellectual Property Rights, and
no consent of any third party is required for the use thereof by the Company
following Closing.  To the Knowledge of Seller, no claims have been asserted by
any person challenging the use of any Company’s Intellectual Property rights, or
challenging or questioning the validity or effectiveness of any such license or
agreement. No additional Intellectual Property Rights other than the Company’s
Intellectual Property are necessary or material to the conduct of the Business.

 

5.

Representations and Warranties of Buyer.  Buyer hereby makes the following
representations and warranties to the Sellers as of the date hereof (except to
the extent expressly relating to a specific date, in which event such
representation or warranty shall be made as of such date), which shall be
unaffected by any investigation heretofore or hereafter made.




Corporate Existence and Power.  Buyer is a corporation duly incorporated,
validly existing and in good standing under the laws of its jurisdiction of
incorporation and has all corporate powers required to carry on its business as
now conducted.  

 

Corporate Authorization.   The execution, delivery and performance by Buyer of
this Agreement and each Related Agreement to which it is a party and the
consummation by Buyer of the transactions contemplated hereby and thereby have
been duly authorized by all necessary corporate and shareholder action by Buyer.
 Buyer has full power and authority to execute and deliver this Agreement and to
perform its obligations hereunder.

 

Governmental Authorization.  The execution, delivery and performance by Buyer of
this Agreement and each Related Agreement and the consummation by Buyer of the
transactions contemplated hereby and thereby require no action by or in respect
of, or filing with, any Governmental Authority

 

Noncontravention.   The execution, delivery and performance by Buyer of this
Agreement and the consummation by Buyer of the transactions contemplated hereby
do not and will not  contravene or conflict with the articles of incorporation
or bylaws of Buyer,  assuming compliance with the matters referred to in Section
4, contravene or conflict with or constitute a violation of any provision of any
Law binding upon or applicable to Buyer,  result in a violation or a breach of,
or constitute a default or require any consent under or give rise to a right of
termination, cancellation or acceleration of any right or obligation of Buyer or
to a loss of any benefit to which Buyer is entitled under any provision of any
note, bond, mortgage, indenture, lease, agreement, contract, obligation or other
instrument to which Buyer is bound, or any license, permit or other similar
authorization held by Buyer.

 





--------------------------------------------------------------------------------




Litigation.  As of the date of this Agreement, there is no judicial or
administrative action, suit or proceeding pending, or to the knowledge of Buyer,
threatened against Buyer before any Governmental Authority which in any manner
challenges or seeks to prevent, enjoin, alter or materially delay the
transactions contemplated by this Agreement.




6.

Covenants of the Sellers.  Each of the Sellers agrees that:




Conduct of the Company.  Except as expressly contemplated by this Agreement or
as otherwise consented to by Buyer in writing, during the period from the date
hereof and continuing, each of the Sellers shall cause the Company to:




a.

conduct its business in the usual, regular and ordinary course consistent with
past practices;




b.

not mortgage, pledge, sell or dispose of any assets with a value of $3,000 or
more in the aggregate, and not waive, release, grant, transfer or permit to
lapse any Company rights of value in excess of $5,000 in the aggregate;




c.

comply in all material respects with all provisions of any Material Contracts to
which the Company is a party;




d.

not enter into any agreement or understanding with any other Person outside of
the ordinary course of business consistent with past practices involving
expenditures in excess of $3,000 in the aggregate or involving terms of duration
or commitments in excess of 3 months;




e.

not enter into any agreement or understanding with any other Person containing
any exclusivity, non-competition or similar provisions that would materially
restrict the ability of the Company to compete; and




f.

not adopt or propose any change in its organizational structure including
changes to its bylaws.




Confidentiality. After the Closing, Seller will hold, and will use their best
efforts to cause their respective officers, directors, employees, accountants,
counsel, consultants, advisors and agents to hold, in confidence, unless
compelled to disclose by judicial or administrative process or by other
requirements of law, all confidential documents and information concerning the
Company, except to the extent that such information can be shown to have been
 previously known on a nonconfidential basis by either Seller,  in the public
domain through no fault of Sellers or their Affiliates or  later lawfully
acquired by any Seller from sources other than those related to its prior
ownership of the Company.  The obligation of Sellers and their Affiliates to
hold any such information in confidence shall be satisfied if they exercise the
same care with respect to such information as they would take to preserve the
confidentiality of their own similar information.

 

Access to Information. On and after the Closing Date, Seller will afford,
promptly to Buyer and its agents reasonable access to its books of account,
financial and other records (including accountant’s work papers), information,
employees and auditors to the extent reasonably necessary for Buyer in
connection with any audit, investigation, dispute or litigation (other than any
dispute or litigation involving either of the Sellers) relating to the
Business; provided that any such access by Buyer shall be conducted during
normal business hours and shall not unreasonably interfere with the conduct of
the business of the Sellers, Buyer shall bear all of the out-of-pocket costs and
expenses (including reasonable attorneys’ fees, but excluding reimbursement of
Seller for general overhead, salaries and employee benefits) reasonably incurred
in connection with the foregoing.

 

Notices of Certain Events.  From the date hereof, Seller shall promptly notify
Buyer of any actions, suits, claims, investigations or proceedings commenced
against the Company or in respect of which the Company has an indemnification
obligation and as to which Sellers have knowledge that, if pending on the date
of this Agreement, would have been required to have been disclosed pursuant to
this Agreement.




7.

Covenants of Buyer.  Buyer agrees that:




Confidentiality.  Prior to the Closing Date and after any termination of this
Agreement, the Buyer will hold, and will use their best efforts to cause their
respective officers, directors, employees, accountants, counsel, consultants,
advisors and agents to hold, in confidence all confidential documents and
information concerning the Company furnished to Buyer in connection with the
transaction contemplated by this Agreement.





--------------------------------------------------------------------------------




8.

Covenants of the Buyers and the Sellers.  Buyer and the Sellers agree that:




Best Efforts.   Subject to the terms and conditions of this Agreement, Buyer and
the Sellers will use their best efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary or desirable under
applicable laws and regulations to consummate the transactions contemplated by
this Agreement.  Seller and Buyer shall, and the Sellers shall cause the Company
prior to the Closing, and Buyer shall cause the Company after the Closing, to
execute and deliver such other documents, certificates, agreements and other
writings and to take such other actions as may be necessary or desirable in
order to consummate or implement expeditiously the transactions contemplated by
this Agreement. 




Public Announcements.  The parties agree to consult with each other before
issuing any press release or making any public statement with respect to this
Agreement or the transactions contemplated hereby and, except for any press
releases and public announcements the making of which may be required by
applicable law or any listing agreement with any national securities exchange,
will not issue any such press release or make any such public statement prior to
such consultation.




9.

Conditions at Closing.

 

Conditions to Obligations of Buyer and the Sellers.  The obligations of Buyer
and the Sellers to consummate the Closing are subject to the satisfaction of the
following conditions:




a.

no provision of any Law shall prohibit the consummation of the Closing; and




b.

there shall not be in effect any Law enacted, enforced, promulgated, issued or
deemed applicable to the transactions contemplated hereby of any Governmental
Authority that makes illegal or otherwise materially restrains or prohibits the
consummation of the transactions contemplated hereby.







Conditions to Obligation of Buyer.   The obligation of Buyer to consummate the
Closing is subject to the satisfaction of the following further conditions:




a.

the Seller shall have performed or complied with in all material respects all of
the covenants and agreements required to be performed by it on or prior to the
Closing Date under this Agreement, and the representations and warranties of the
Seller set forth in this Agreement shall be true at and as of the Closing Date
as if made at and as of such time (except as to any representation or warranty
which speaks as of a specific date, which must be true as of such date;




b.

there shall not have occurred any material event after the date hereof which is
continues on the Closing Date; and




c.

Buyer shall have received all documents it may reasonably request relating to
the existence of the Seller and the authority of the Seller for this Agreement,
all in form and substance reasonably satisfactory to Buyer.




Conditions to Obligation of the Sellers.  The obligation of the Sellers to
consummate the Closing is subject to satisfaction of the following further
conditions:




a.

Buyer shall have performed or complied with in all material respects all of the
covenants and agreements required to be performed by it on or prior to the
Closing Date under this Agreement, and the representations and warranties of
Buyer set forth in this Agreement shall be true at and as of the Closing Date as
if made at and as of such time (except as to any representation or warranty
which speaks as of a specific date, which must be true as of such date); and




b.

the Sellers shall have received all documents it may reasonably request relating
to the existence of Buyer and the authority of Buyer for this Agreement, all in
form and substance reasonably satisfactory to the Sellers.

 

10.

Survival.   Except as specifically set forth below, the representations and
warranties of the parties hereto contained in this Agreement or in any
certificate or other writing delivered pursuant hereto or in connection herewith
shall survive the Closing until the first anniversary of the Closing Date.  The
covenants and agreements of the parties hereto contained in this Agreement or in
any certificate or other writing delivered pursuant hereto or in connection
herewith shall survive the Closing indefinitely or for the shorter period
explicitly specified therein, except that for such covenants and agreements that
survive for such shorter period, breaches thereof shall survive indefinitely or
until the latest date permitted by law.  Notwithstanding the preceding
sentences, any breach of representation, warranty, covenant or agreement in
respect of which indemnity may be sought under this Agreement shall survive the
time at which it would otherwise terminate pursuant to the preceding sentences,
if notice of the inaccuracy or breach thereof giving rise to such right of
indemnity shall have been given to the party against whom such indemnity may be
sought prior to such time.





--------------------------------------------------------------------------------

 

11.

Indemnification.   Effective at and after the Closing, Seller hereby indemnifies
Buyer and its Affiliates against and agrees to hold each of them harmless from
any and all damage, loss and expense (including reasonable expenses of
investigation and reasonable attorneys’ fees and expenses and any fines or
penalties imposed) (“Damages”, which shall not include amounts subject to
indemnification by the Sellers) actually suffered by Buyer or any of its
Affiliates arising out of any misrepresentation or breach of representation or
warranty (each such misrepresentation and breach, a “Warranty Breach”) or breach
of covenant or agreement made or to be performed by the Sellers pursuant to this
Agreement. 




Effective at and after the Closing, Buyer hereby indemnifies Seller and its
Affiliates against and agrees to hold each of them harmless from any and all
Damages actually suffered by the Sellers or any of its Affiliates arising out of
any Warranty Breach or breach of covenant or agreement made or to be performed
by Buyer pursuant to this Agreement. 

 

The party seeking indemnification under Section 10 (the “Indemnified Party”)
agrees to give prompt notice to the party against whom indemnity is sought (the
“Indemnifying Party”) of the assertion of any claim, or the commencement of any
suit, action or proceeding (“Claim”) in respect of which indemnity may be sought
under such Section and will provide the Indemnifying Party such information with
respect thereto that the Indemnifying Party may reasonably request. The failure
to so notify the Indemnifying Party shall not relieve the Indemnifying Party of
its obligations hereunder, except to the extent such failure shall have
adversely affected the Indemnifying Party.




The Indemnifying Party shall be entitled to participate in the defense of any
Claim asserted by any third party (“Third Party Claim”) and, subject to the
limitations set forth in this Section, shall be entitled to assume the control
of and appoint lead counsel for such defense, in each case at its expense.




If the Indemnifying Party shall assume the control of the defense of any Third
Party Claim in accordance with the provisions of this Section 10, the
Indemnifying Party shall obtain the prior written consent of the Indemnified
Party (which shall not be unreasonably withheld, delayed or conditioned) before
entering into any settlement of such Third Party Claim, but only if the
settlement does not release the Indemnified Party from all liabilities and
obligations with respect to such Third Party Claim or if the settlement imposes
injunctive or other equitable relief against the Indemnified Party, and  the
Indemnified Party shall be entitled to participate in the defense of such Third
Party Claim and to employ separate counsel of its choice for such purpose.  The
fees and expenses of such separate counsel shall be paid by the Indemnified
Party.  The Indemnifying Party shall have no indemnification obligations with
respect to any Third Party Claim that shall be settled by the Indemnified Party
without the prior written consent of the Indemnifying Party, which consent shall
not be unreasonably withheld, delayed or conditioned.




Each party shall cooperate, and cause their respective Affiliates to cooperate,
in the defense or prosecution of any Third Party Claim and shall furnish or
cause to be furnished such records, information and testimony, and attend such
conferences, discovery proceedings, hearings, trials or appeals, as may be
reasonably requested in connection therewith.  The Indemnified Party shall keep
the Indemnifying Party fully informed of the defense of any Third Party Claim
conducted by such Indemnified Party.




Each Indemnified Party shall use reasonable efforts to collect any amounts
available under insurance coverage, or from any other Person alleged to be
responsible for any Damages payable under this Section.




Notwithstanding anything in this Agreement to the contrary, the rights of the
parties to indemnification based on the representations and warranties set forth
in this Agreement shall not be affected by any investigation conducted with
respect to, or any knowledge acquired (or capable of being acquired) about the
accuracy or inaccuracy of or compliance with, any such representation or
warranty.




12.

Termination. This Agreement may be terminated unilaterally by either party at
any time prior to the Closing. In the event of termination, such termination
shall be without liability of any party (or any stockholder, director, officer,
employee, agent, consultant or representative of such party) to any other party
to this Agreement.





--------------------------------------------------------------------------------

 

13.

Other Provisions: 




Notices.  All notices and other communications hereunder shall be in writing
(including facsimile transmission, with confirmation of receipt) and shall be
deemed to have been duly given  when delivered personally or by facsimile,  when
received by the addressee, if sent by Express Mail, Federal Express or other
express delivery service (receipt requested), or  three business days after
being sent by registered or certified mail, return receipt requested, in each
case to the other party at the following addresses (or to such other address for
a party as shall be specified by like notice, provided that notices of a change
of address shall be effective only upon receipt thereof) provided that any
communication by facsimile shall be confirmed by a copy sent via overnight mail
to the physical address of the recipient set forth above.  All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5 p.m. in the place of
receipt and such day is a Business Day in the place of receipt.  Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding Business Day in the place of receipt.

 

Amendments and Waivers.   Any provision of this Agreement may be amended or
waived only if such amendment or waiver is in writing and is signed, in the case
of an amendment, by each party to this Agreement, or in the case of a waiver, by
the party against whom the waiver is to be effective.




No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

 

Expenses.  Except as otherwise provided herein, all costs and expenses incurred
in connection with this Agreement shall be paid by the party incurring such cost
or expense.

 

Successors and Assigns.   The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns; provided that no party may assign, delegate or otherwise transfer
any of its rights or obligations under this Agreement without the consent of
each other party hereto.

 

Governing Law.   This Agreement shall be governed by and construed in accordance
with the laws and courts of the State of Nevada, without regard to the conflicts
of law rules of such country.

 

Jurisdiction.  The parties hereto agree that any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby shall be
brought in the State of Nevada. In any such suit, action or proceeding each
party irrevocably waives, to the fullest extent permitted by law, any objection
that it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding in any such court or that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
 

 

Counterparts.  This Agreement may be signed in any number of counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.  No provision of this Agreement is
intended to confer any rights, benefits, remedies, obligations or liabilities
hereunder upon any Person other than the parties hereto and their respective
successors and assigns.

 

Entire Agreement.  This Agreement constitutes the entire agreement between the
parties with respect to the subject matter of this Agreement and supersedes all
prior agreements and understandings, both oral and written, between the parties
with respect to the subject matter of this Agreement.

 

Severability.  If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction or other authority to be invalid,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated so long as the economic and legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party.  Upon such a determination, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible. 











--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.







BUYER







/s/ Robert Coleridge

____________________________________

Robert Coleridge, President

Indie Growers Association







SELLERS




/s/ Sam Malin

/s/ John Coleridge

____________________________________

_______________________________

Authorized Signatory

John Coleridge, President

Flitwick Ltd.

MEK Investments Inc.







/s/ Sam Malin

/s/ Malcolm Hutchison

____________________________________

_______________________________

John Liwosz (by his Authorized Signatory)

Malcolm Hutchison, Director

Secure Channels SA




/s/ Michael Neville

____________________________________

Michael Neville







COMPANY







/s/ Michael Neville

____________________________________

Michael Neville, Director

Teascom UK Limited




 

 






